DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the phrase:  “the reducing agent”.  However, there is a “first reducing agent” and a “second reducing agent” recited in the earlier Claims 1 and 2.  Thus, it is unclear which reducing agent is being referred to in Claim 4.  For examination, this phrase will be treated as “at least one of the first reducing agent and the second reducing agent”.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3 are allowable.  Claim 4 would be allowable if rewritten to overcome the 35 USC 112(b) rejection explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various methods of changing molten glass in a furnace, including a final glass composition:


    PNG
    media_image1.png
    45
    460
    media_image1.png
    Greyscale

and that FeO may be increased via a reducing agent

The prior art fails to disclose or suggest the claimed starting point, i.e., a molten glass composition such that:


    PNG
    media_image2.png
    45
    472
    media_image2.png
    Greyscale


With respect to Claims 2-4, these claims each depend from Claim 1 and are therefore allowable for at least the same reasons, assuming satisfactory resolution of the 35 USC 112(b) issue explained above.

Related Art
The following reference is cited to an example of the formation of glass which satisfies the final FeO amount and redox ratio, but which does not disclose or suggest the claimed method:  U.S. Pat. No. 6,607,832 to Nagashima et al. (see, e.g., Comparative Example 3 of TABLE 8 on column 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872